Exhibit 10.56

[Execution]

AMENDMENT NO. 16 AND WAIVER TO

AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 16 AND WAIVER TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of April 30, 2009, is entered into by and among Wise
Alloys LLC, a Delaware limited liability company (“Alloys”), Wise Recycling,
LLC, a Maryland limited liability company (“Recycling” and together with Alloys,
each individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group
LLC, a Delaware limited liability company (“Group”), Wise Alloys Finance
Corporation, a Delaware corporation (“Finance”), Listerhill Total Maintenance
Center LLC, a Delaware limited liability company (“Listerhill”), Wise
Warehousing, LLC, a Delaware limited liability company (“Warehousing”), Wise
Recycling Texas, LLC, a Delaware limited liability company (“Recycling Texas”),
Wise Recycling West, LLC, a Delaware limited liability company (“Recycling West”
and together with Group, Finance, Listerhill, Warehousing and Recycling Texas,
each individually a “Guarantor” and collectively, “Guarantors”), the lenders
from time to time party thereto, and Wachovia Bank, National Association,
successor by merger to Congress Financial Corporation, in its capacity as
administrative agent (in such capacity, “Agent”) for Lenders (as hereinafter
defined).

W I T N E S S E T H:

WHEREAS, Agent and the financial institutions from time to time parties to the
Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) have entered into financing arrangements
with Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, Amendment No. 6 to Amended and Restated Loan Agreement, dated as
of March 31, 2006, Amendment No. 7 to Amended and Restated Loan Agreement, dated
as of April 28, 2006, Amendment No. 8 to Amended and Restated Loan Agreement,
dated as of June 12, 2006, Amendment No. 9 and Waiver to Amended and Restated
Loan Agreement, dated as of August 4, 2006, Amendment No. 10 to Amended and
Restated Loan Agreement, dated as of December 31, 2006, Amendment No. 11 to
Amended and Restated Loan Agreement, dated as of July 31, 2007, Amendment No. 12
to Amended and Restated Loan Agreement, dated as of February 25, 2008, Amendment
No. 13 and Waiver to Amended and Restated Loan Agreement, dated as of April 25,
2008, Amendment No. 14 to Amended and Restated Loan Agreement, dated as of
October 8, 2008, and Amendment No. 15 to Amended and Restated Loan Agreement,
dated December 17, 2008 (as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and the other agreements, documents and instruments referred



--------------------------------------------------------------------------------

to therein or any time executed and/or delivered in connection therewith or
related thereto, including this Amendment (all of the foregoing, together with
the Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement and waive a certain Event of Default under the
Loan Agreement, and Agent and Lenders are willing to agree to such requests,
subject to the terms and conditions contained herein;

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments and waiver, subject to the terms and conditions and
to the extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below and the Loan Agreement shall be deemed and is
hereby amended to include, in addition and not in limitation, the following
definitions:

(i) “Amendment No. 16” shall mean Amendment No. 16 and Waiver to Amended and
Restated Loan Agreement, dated as of April 30, 2009, among Agent, Lenders,
Borrowers and Guarantors, as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

(ii) “Amendment No. 16 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 16 shall have
been satisfied or shall have been waived by Agent.

(b) Amendments to Definitions.

(i) Adjusted Loan Limit. The definition of “Adjusted Loan Limit” in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“ ‘Adjusted Loan Limit’ shall mean, on any date, the amount equal to the lesser
of (a) $156,000,000, (b) the amount of the aggregate Borrowing Bases of all
Borrowers on such date and (c) the sum of (i) the amount of the Eligible Working
Capital on such date, plus (ii) the amount of the Eligible Working Capital
Variance on such date.”

 

2



--------------------------------------------------------------------------------

(ii) Commitment. The definition of “Commitment” in Section 1.27 of the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“1.27 ‘Commitments’ shall mean, collectively, the Tranche A Commitments, the
Tranche C Commitments and the Tranche D Commitments; sometimes being
individually referred to herein as a ‘Commitment’.”

(iii) Loans. The definition of “Loans” in Section 1.81 of the Loan Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:

“ ‘Loans’ shall mean, collectively, the Tranche A Loans, the Tranche C Loan and
the Tranche D Loan.”

(iv) Maximum Credit. The definition of “Maximum Credit” in Section 1.84 of the
Loan Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“1.84 ‘Maximum Credit’ shall mean the amount of $274,000,000.”

(v) Required Lenders. The definition of “Required Lenders” in Section 1.113 of
the Loan Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

“1.113 ‘Required Lenders’ shall mean, at any time, those Lenders (other than
Equity Affiliated Lenders, Tranche C Lenders and Tranche D Lenders) whose Pro
Rata Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of the
aggregate of the Commitments of all Lenders (other than Equity Affiliated
Lenders, Tranche C Lenders and Tranche D Lenders), or if the Commitments shall
have been terminated or reduced to zero, Lenders (other than Equity Affiliated
Lenders, Tranche C Lenders and Tranche D Lenders) to whom at least sixty-six and
two-thirds (66 2/3%) percent of the then outstanding Obligations (other than
Obligations in respect of the Tranche C Loan and the Tranche D Loan) are owing.”

(vi) Revolving Loan Limit. The definition of “Revolving Loan Limit” in the Loan
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“ ‘Revolving Loan Limit’ shall mean, as to each Borrower, the amount equal to
(a) the lesser of (i) $156,000,000 and (ii) the Eligible Working Capital minus
(b) the then outstanding principal amount of the Revolving Loans and Letter of
Credit Accommodations provided to the other Borrowers.”

 

3



--------------------------------------------------------------------------------

(vii) Revolving Loans. The definition of “Revolving Loans” in the Loan Agreement
is hereby amended by deleting such definition in its entirety and replacing it
with the following:

“Revolving Loans” shall mean the Tranche A Loans.”

(viii) Special Availability Reserve. The definition of “Special Availability
Reserve” in the Loan Agreement is hereby amended by deleting such definition in
its entirety and replacing it with the following:

“Special Availability Reserve” shall mean the special Reserve established by
Agent reducing the amount of Loans and Letter of Credit Accommodations which
would otherwise be available to Borrowers in the amount of $0; provided, that,
the amount of such special Reserve shall be $10,000,000 from and at all times
after the first date on which the aggregate Excess Availability of Borrowers at
any time during any week set forth on Schedule 1 to Amendment No. 16 has fallen
below the amount set forth on such Schedule for such week.

(ix) Tranche D Loan. The definition of “Tranche D Loan” in the Loan Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:

“ ‘Tranche D Loan’ shall mean, collectively, the term loan in the aggregate
principal amount of $50,000,000 made by Tranche D Lenders to Borrowers on the
Amendment No. 15 Effective Date and the term loan in the aggregate principal
amount of $46,000,000 made by Tranche D Lenders to Borrowers on the Amendment
No. 16 Effective Date, in each case as set forth in Section 2.1(i) hereof.”

(x) Triggering Event. The definition of “Triggering Event” in the Loan Agreement
is hereby amended by deleting clause (e) of such definition in its entirety and
replacing it with the following:

“(e) [Intentionally Deleted].”

(c) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Loans.

(a) Section 2.1(a) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(a) Subject to and upon the terms and conditions contained herein, each Tranche
A Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Tranche A Loans to each Borrower from time to time in amounts requested by such
Borrower (or Administrative Borrower on behalf of such Borrower) up to the

 

4



--------------------------------------------------------------------------------

amount outstanding at any time equal to the Tranche A Commitment of such Tranche
A Lender; provided, that, after giving effect to any such Tranche A Loan,
(x) the principal amount of the Tranche A Loans and Letter of Credit
Accommodations outstanding with respect to any Borrower shall not exceed the
lesser of (1) the Borrowing Base of such Borrower at such time or (2) the
Revolving Loan Limit of such Borrower at such time and (y) the aggregate
principal amount of the Loans and Letter of Credit Accommodations outstanding to
all Borrowers shall not exceed the lesser of (1) the Maximum Credit or (2) the
Eligible Working Capital.”

(b) Sections 2.1(c) through (g) of the Loan Agreement are hereby amended by
deleting such Sections in their entirety and replacing them with the following:

“(c) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and Letter of
Credit Accommodations outstanding at any time shall not exceed the Maximum
Credit or the Eligible Working Capital, (ii) the aggregate amount of the
Revolving Loans and Letter of Credit Accommodations outstanding at any time to a
Borrower shall not exceed the Borrowing Base of such Borrower or the Revolving
Loan Limit of such Borrower, and (iii) the aggregate principal amount of
Revolving Loans and Letter of Credit Accommodations outstanding at any time to a
Borrower based on the Eligible Inventory of such Borrower shall not exceed the
Inventory Loan Limit for such Borrower.

(d) In the event that the aggregate amount of the Loans and Letter of Credit
Accommodations outstanding at any time exceeds the Maximum Credit or the
Eligible Working Capital, or the aggregate amount of the Revolving Loans and
Letter of Credit Accommodations outstanding at any time to a Borrower exceeds
the Borrowing Base of such Borrower or the Revolving Loan Limit of such
Borrower, or the aggregate principal amount of Revolving Loans and Letter of
Credit Accommodations based on Eligible Inventory of a Borrower exceeds the
Inventory Loan Limit of such Borrower, or the aggregate amount of the
outstanding Letter of Credit Accommodations exceeds the sublimit for Letter of
Credit Accommodations set forth in Section 2.2(e) hereof, such event shall not
limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and Borrowers shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.

(e) [Intentionally Deleted].

(f) [Intentionally Deleted].

(g) [Intentionally Deleted].”

 

5



--------------------------------------------------------------------------------

(c) Sections 2.1(i) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(i) Subject to and upon the terms and conditions contained herein, in Amendment
No. 15 and in the other Financing Agreements, each Tranche D Lender agrees to
fund a portion of the Tranche D Loan to or for the benefit of Borrowers on the
Amendment No. 15 Effective Date in an amount equal to its Pro Rata Share of the
aggregate original principal amount of $50,000,000. Subject to and upon the
terms and conditions contained herein, in Amendment No. 16 and in the other
Financing Agreements, each Tranche D Lender agrees to fund a portion of the
Tranche D Loan to or for the benefit of Borrowers on the Amendment No. 16
Effective Date in an amount equal to its Pro Rata Share of the aggregate
original principal amount of $46,000,000. The Tranche D Loan (i) shall be
repaid, together with interest and other amounts payable with respect thereto,
in accordance with the provisions of this Agreement and the other Financing
Agreements, (ii) shall be secured by all of the Collateral, and (iii) shall be
subject to the Guarantees made by Borrowers and Guarantors in favor of Agent.
Except for the making of the Tranche D Loan as set forth in this Section 2.1(i),
Borrowers shall have no right to request from Tranche D Lenders, and Tranche D
Lenders shall have no obligation to make, any additional loans or advances to
Borrowers under this Section 2.1(i) after the Amendment No. 16 Effective Date
and any repayments of the Tranche D Loan shall not be subject to any readvance
to or reborrowing by Borrowers.”

3. Commitments. Section 2.3 of the Loan Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“2.3 Commitments. The aggregate amount of each Tranche A Lender’s Pro Rata Share
of the Tranche A Loans and Letter of Credit Accommodations shall not exceed the
amount of such Tranche A Lender’s Tranche A Commitment, the aggregate amount of
each Tranche C Lender’s Pro Rata Share of the Tranche C Loan shall not exceed
the amount of such Tranche C Lender’s Tranche C Commitment, and the aggregate
amount of each Tranche D Lender’s Pro Rata Share of the Tranche D Loan shall not
exceed the amount of such Tranche D Lender’s Tranche D Commitment, as the same
may from time to time be amended in accordance with the provisions hereof.”

4. Fees.

(a) Section 3.2(a) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(a) Unused Line Fee. Borrowers shall pay to Agent, for the account of Tranche A
Lenders, monthly an unused line fee at a rate equal to one-half (.50%) percent
per annum calculated upon the amount by which $156,000,000 exceeds the average
daily principal balance of the outstanding Revolving Loans and Letter of Credit
Accommodations during the immediately preceding month (or part thereof) while
this Agreement is in effect and for so long thereafter as any of the Obligations
are outstanding, which fee shall be payable on the first day of each month in
arrears.”

 

6



--------------------------------------------------------------------------------

(b) Section 3.2(b) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(b) [Intentionally Deleted].”

5. Payments. Section 6.4(a) of the Loan Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

“(a) All Obligations shall be payable to the Agent Payment Account as provided
in Section 6.3 or such other place as Agent may designate from time to time.
Agent shall apply payments received or collected from any Borrower or Guarantor
or for the account of any Borrower or Guarantor (including the monetary proceeds
of collections or of realization upon any Collateral) as follows (subject to the
provisions of the Intercreditor Agreement): first, to pay any fees, indemnities
or expense reimbursements then due to Agent and Lenders from any Borrower or
Guarantor; second, to pay interest due in respect of any Loans (and including
any Special Agent Advances); third, to pay or prepay principal in respect of
Special Agent Advances; fourth, to pay or prepay principal in respect of the
Revolving Loans, whether or not then due, to pay or prepay Obligations arising
under or pursuant to any Hedge Agreements of a Borrower or Guarantor with an
Affiliate of Agent (but as to any such Obligations arising under or pursuant to
any Hedge Agreement, up to the amount of any then effective Reserve established
in respect of such Obligations), and, at any time an Event of Default exists or
has occurred and is continuing, to be held as cash collateral in the amount
equal to one hundred five (105%) percent of the amount of the Letter of Credit
Accommodations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of such Letter of Credit
Accommodations, on a pro rata basis; fifth, to pay or prepay principal in
respect of the Tranche C Loan; sixth, to pay or prepay principal in respect of
the Tranche D Loan; seventh, to pay or prepay any other Obligations (excluding
Obligations arising under or pursuant to Hedge Agreements) whether or not then
due, in such order and manner as Agent determines, and eighth, to pay or prepay
any Obligations arising under or pursuant to Hedge Agreements (other than to the
extent provided for above) on a pro rata basis. Notwithstanding anything to the
contrary contained in the immediately prior sentence or any of the other
provisions of this Agreement or any of the other Financing Agreements, upon and
after the occurrence and during the continuance of a Triggering Event Agent
shall apply payments received or collected from any Borrower or Guarantor or for
the account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows (subject to the
provisions of the Intercreditor Agreement): first, to pay any fees, indemnities
or expense reimbursements then due to Agent and Collateral Agent from any
Borrower or Guarantor; second, to pay any fees, indemnities or expense

 

7



--------------------------------------------------------------------------------

reimbursements then due to Tranche A Lenders from any Borrower or Guarantor;
third, to pay interest due in respect of any Tranche A Loans (and including any
Special Agent Advances); fourth, to pay or prepay principal in respect of
Special Agent Advances; fifth, to pay or prepay principal in respect of the
Revolving Loans, whether or not then due, and to be held as cash collateral in
the amount equal to one hundred five (105%) percent of the amount of the Letter
of Credit Accommodations plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of such
Letter of Credit Accommodations, and to pay or prepay Obligations arising under
or pursuant to any Hedge Agreements of a Borrower or Guarantor with an Affiliate
of Agent (but as to any such Obligations arising under or pursuant to any Hedge
Agreement, up to the amount of any then effective Reserve established in respect
of such Obligations), on a pro rata basis; sixth, to pay any fees, indemnities
and expense reimbursements then due to Tranche C Lenders from any Borrower or
Guarantor; seventh, to pay interest due in respect of the Tranche C Loan;
eighth, to pay or prepay principal in respect of the Tranche C Loan, whether or
not then due; ninth, to pay any fees, indemnities and expense reimbursements
then due to Tranche D Lenders from any Borrower or Guarantor; tenth, to pay
interest due in respect of the Tranche D Loan; eleventh, to pay or prepay
principal in respect of the Tranche D Loan, whether or not then due; twelfth, to
pay or prepay any other Obligations (excluding Obligations arising under or
pursuant to Hedge Agreements) whether or not then due, in such order and manner
as Agent determines, on a pro rata basis; and thirteenth, to pay or prepay any
Obligations arising under or pursuant to Hedge Agreements (other than to the
extent provided for above) on a pro rata basis. Notwithstanding anything to the
contrary contained in this Agreement, (i) unless so directed by Administrative
Borrower, or unless an Event of Default shall exist or have occurred and be
continuing, Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (B) in the event that there are
no outstanding Prime Rate Loans and (ii) to the extent any Borrower uses any
proceeds of the Loans or Letter of Credit Accommodations to acquire rights in or
the use of any Collateral or to repay any Indebtedness used to acquire rights in
or the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Loans and Letter of Credit
Accommodations that were not used for such purposes and second to the
Obligations arising from Loans and Letter of Credit Accommodations the proceeds
of which were used to acquire rights in or the use of any Collateral in the
chronological order in which such Borrower acquired such rights in or the use of
such Collateral.”

6. Pro Rata Treatment.

(a) Section 6.8(b) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(b) [Intentionally Deleted].”

 

8



--------------------------------------------------------------------------------

(b) Section 6.8(f) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(f) [Intentionally Deleted].”

7. Settlement Procedures. Section 6.10(c) of the Loan Agreement is hereby
amended by deleting the fourth sentence of such Section in its entirety.

8. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:

“9.17 [Intentionally Deleted].”

9. Amendments and Waivers.

(a) Section 11.3(a) of the Loan Agreement is hereby amended by deleting clause
(iii) from such Section in its entirety and replacing it with the following:

“(iii) (A) release any Guarantor or release or subordinate Collateral Agent’s
lien on any Collateral (except as expressly required hereunder or under any of
the other Financing Agreements or applicable law and except as permitted under
Section 12.11(b) hereof), without the consent of Agent and all of the Tranche A
Lenders, and so long as a Triggering Event shall not have occurred and be
continuing, without the consent of all of the Tranche D Lenders, or (B) amend
the definition of “Special Availability Reserve” without the consent of Agent
and all of the Tranche A Lenders”.

(b) Section 11.3(a) of the Loan Agreement is hereby further amended by deleting
clause (viii) from such Section in its entirety and replacing it with the
following:

“(viii) [Intentionally Deleted].”

10. Additional Loans. Section 12.8 of the Loan Agreement is hereby amended by
(a) deleting each reference to “Tranche A Lenders and Tranche B Lenders” and
replacing it with “Tranche A Lenders” and (b) deleting the reference to “Each
Tranche A Lender and Tranche B Lender” and replacing it with “Each Tranche A
Lender”.

11. Collateral Matters. Section 12.11 (a)(iii) of the Loan Agreement is hereby
amended by deleting (a) deleting the reference to “each Tranche A Lender and
each Tranche B Lender” and replacing it with “each Tranche A Lender”,
(b) deleting the reference to “such Tranche A Lender’s and such Tranche B
Lender’s Pro Rata Share” and replacing it with “such Tranche A Lender’s Pro Rata
Share”, and (c) deleting each reference to “such Tranche A Lender or such
Tranche B Lender” and replacing it with “such Tranche A Lender”.

12. Schedules to Loan Agreement. After giving effect to the change in the
Commitments as provided for herein, Schedule 1.27 to the Loan Agreement shall be
deemed amended by deleting such Schedule in its entirety and replacing it with
the Schedule attached hereto as Schedule 2.

 

9



--------------------------------------------------------------------------------

13. Waiver of Event of Default.

(a) Subject to the terms and conditions set forth herein, Agent and Lenders
hereby waive the Event of Default under Section l0.1(a)(iii) of the Loan
Agreement arising from the failure of Borrowers and Guarantors to comply with
the terms of Section 9.6(a)(i) of the Loan Agreement with respect to the fiscal
month ending on or about February 28, 2009 (the “Acknowledged Event of
Default”).

(b) Agent and Lenders have not waived, are not by this Amendment waiving, and
have no intention of waiving any Event of Default which may have occurred on or
prior to the date hereof, whether or not continuing on the date hereof, or which
may occur after the date hereof (whether the same or similar to the Acknowledged
Event of Default or otherwise), other than the Acknowledged Event of Default.
The foregoing waiver shall not be construed as a bar to or a waiver of any other
or further Event of Default on any future occasion, whether similar in kind or
otherwise and shall not constitute a waiver, express or implied, of any of the
rights and remedies of Agent or any Lender arising under the terms of the Loan
Agreement or any other Financing Agreements on any future occasion or otherwise.

14. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

 

10



--------------------------------------------------------------------------------

(c) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document, nor the consummation of any of the transactions
contemplated herein or therein (i) are in contravention of law or any indenture,
agreement or undertaking (including the Indenture) to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its property are
bound, or (ii) violates any provision of the Certificate of Incorporation,
Certificate of Formation, Operating Agreement, By-Laws or other governing
documents of any Borrower or Guarantor.

(d) After giving effect to the change in the Commitments as provided for herein,
the Indebtedness under the Loan Agreement continues to constitute “Permitted
Indebtedness” under (and as defined in) the Indenture.

(e) As of the date of this Amendment and after giving effect to the waiver of
the Acknowledged Event of Default granted herein, no Default or Event of Default
exists or has occurred and is continuing.

15. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and all of the Lenders;

(b) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of counsel to Borrowers and Guarantors with respect to this
Amendment and such other matters as Agent may request (including, without
limitation, an opinion as to no conflicts with other Indebtedness);

(c) Agent shall have received, in form and substance satisfactory to Agent, a
certificate of the Chief Financial Officer of Administrative Borrower
certifying, among other things, that: (i) after giving effect to the change in
the Commitments as provided for herein, the Indebtedness under the Loan
Agreement shall continue to be “Permitted Indebtedness” for all purposes under
the Indenture, and (ii) after giving effect to the modifications set forth
herein, the performance of the terms and conditions of the Loan Agreement and
the other Financing Agreements and the incurrence of Obligations by Borrowers
and Guarantors thereunder (A) are within each Borrower’s and Guarantor’s
corporate or limited liability company powers, (B) have been duly authorized by
each Borrower and Guarantor, (C) are not in contravention of law or the terms of
any Borrower’s or Guarantor’s certificate of incorporation, certificate of
formation, by laws, operating agreement or other organizational documentation,
or any indenture (including the Indenture), agreement or undertaking to which
any Borrower or Guarantor is a party or by which any Borrower or Guarantor or
its property are bound, and (D) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor, other than the liens in favor of Agent;

(d) all representations and warranties contained herein, in the Loan Agreement
and in the other Financing Agreements shall be true and correct in all material
respects with the same

 

11



--------------------------------------------------------------------------------

effect as though such representations and warranties had been made on and as of
the date hereof and after giving effect hereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);

(e) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms of
this Amendment, the Loan Agreement or the other Financing Agreements or (ii) has
or has a reasonable likelihood of having a Material Adverse Effect; and

(f) as of the date of this Amendment and after giving effect to the waiver of
the Acknowledged Event of Default granted herein, no Default or Event of Default
shall exist or shall have occurred and be continuing.

16. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

17. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

18. Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York (including, without limitation,
Section 5-1401 of the New York General Obligations Law) but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

19. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

20. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

 

12



--------------------------------------------------------------------------------

21. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

AGENT AND LENDERS

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent and as a Lender

By:  

/s/    Herbert C. Korn

Name:   Herbert C. Korn Title:   Director BANK OF AMERICA, N.A., as a Lender By:
 

/s/    Robert Anchundia

Name:   Robert Anchundia Title:   Vice President BURDALE FINANCIAL LIMITED, as a
Lender By:  

/s/    Antirno Barbieri

Name:   Antirno Barbieri Title:   Duly Authorized Signatory By:  

/s/    Phillip R. Webb

Name:   Phillip R. Webb Title:   Duly Authorized Signatory THE EMPLOYEES’
RETIREMENT SYSTEM OF ALABAMA, as a Lender By:  

/s/    Dr. David G. Bronner

Name:   Dr. David G. Bronner Title:   Chief Executive Officer THE TEACHERS’
RETIREMENT SYSTEM OF ALABAMA, as a Lender By:  

/s/    Dr. David G. Bronner

Name:   Dr. David G. Bronner Title:   Chief Executive Officer

BALL METAL BEVERAGE CONTAINER CORP.,

as a Lender

By:  

/s/    S.C. Morrison

Name:   S.C. Morrison Title:   Treasurer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BORROWERS AND GUARANTORS WISE ALLOYS LLC By:  

/s/    Alex Godwin

Name:   Alex Godwin Title:   CFO WISE RECYCLING, LLC By:  

/s/    Richard Weaver

Name:   Richard Weaver Title:   Executive Vice President WISE METALS GROUP LLC
By:  

/s/    Kenneth Stastny

Name:   Kenneth Stastny Title:   Chief Financial Officer WISE ALLOYS FINANCE
CORPORATION By:  

/s/    Ken Stastny

Name:   Ken Stastny Title:   Treasurer LISTERHILL TOTAL MAINTENANCE CENTER LLC
By:  

/s/    James Tierney

Name:   James Tierney Title:   Treasurer WISE RECYCLING TEXAS, LLC By:  

/s/    James Tierney

Name:   James Tierney Title:   Treasurer WISE WAREHOUSING, LLC By:  

/s/    James Tierney

Name:   James Tierney Title:   Treasurer WISE RECYCLING WEST, LLC By:  

/s/    James Tierney

Name:   James Tierney Title:   Treasurer



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 16

TO

AMENDED AND RESTATED LOAN AGREEMENT

Projected Excess Availability

 

Week ended:

   Target Excess
Availability:

April 10, 2009

   $40,000,000

April 17, 2009

   $40,000,000

April 24, 2009

   $40,000,000

May 1, 2009

   $41,000,000

May 8, 2009

   $41,000,000

May 15, 2009

   $41,000,000

May 22, 2009

   $41,000,000

May 29, 2009

   $41,000,000

June 5, 2009

   $40,000,000

June 12, 2009

   $40,000,000

June 19, 2009

   $40,000,000

June 26, 2009

   $40,000,000

July 3, 2009

   $40,000,000

July 10, 2009

   $40,000,000

July 17, 2009

   $40,000,000

July 24, 2009

   $40,000,000

July 31, 2009

   $40,000,000

August 7, 2009

   $37,000,000

August 14, 2009

   $37,000,000

August 21, 2009

   $37,000,000

August 28, 2009

   $37,000,000

September 4, 2009

   $38,000,000

September 11,2009

   $38,000,000

September 18, 2009

   $38,000,000

September 25, 2009

   $38,000,000

October 2, 2009

   $36,500,000

October 9, 2009

   $36,500,000

October 16, 2009

   $36,500,000

October 23, 2009

   $36,500,000

October 30, 2009

   $36,500,000

November 6, 2009

   $29,500,000

November 13, 2009

   $29,500,000

November 20, 2009

   $29,500,000

November 27, 2009

   $29,500,000

December 4, 2009

   $27,000,000



--------------------------------------------------------------------------------

Schedule 1 continued

 

Week ended:

   Target Excess
Availability:

December 11, 2009

   $27,000,000

December 18, 2009

   $27,000,000

December 25, 2009

   $27,000,000

January 1, 2010

   $23,000,000

January 8, 2010

   $23,000,000

January 15, 2010

   $23,000,000

January 22, 2010

   $23,000,000

January 29, 2010

   $23,000,000

February 5, 2010

   $22,000,000

February 12, 2010

   $22,000,000

February 19, 2010

   $22,000,000

February 26, 2010

   $22,000,000

March 5, 2010

   $21,000,000

March 12, 2010

   $21,000,000

March 19, 2010

   $21,000,000

March 26, 2010

   $21,000,000

April 2, 2010

   $20,000,000

April 9, 2010

   $20,000,000

April 16, 2010

   $20,000,000

April 23, 2010

   $20,000,000

April 30, 2010

   $20,000,000

May 7, 2010

   $20,000,000



--------------------------------------------------------------------------------

SCHEDULE 2

TO

AMENDMENT NO. 16

TO

AMENDED AND RESTATED LOAN AGREEMENT

SCHEDULE 1.27

TO

AMENDED AND RESTATED LOAN AGREEMENT

Commitments

 

Lender

   Tranche A
Commitment    Tranche B
Commitment    Tranche C
Commitment    Tranche D
Commitment    Total
Commitments

Wachovia Bank, National Association

   $ 74,000,000    $ 0    $ 0    $ 0    $ 74,000,000

Bank of America, N.A.

   $ 60,000,000    $ 0    $ 0    $ 0    $ 60,000,000

Burdale Financial Limited

   $ 22,000,000    $ 0    $ 0    $ 0    $ 22,000,000

The Employees’ Retirement System of Alabama

   $ 0    $ 0    $ 0    $ 31,680,000    $ 31,680,000

The Teachers’ Retirement System of Alabama

   $ 0    $ 0    $ 0    $ 64,320,000    $ 64,320,000

Ball Metal Beverage Container Corp.

   $ 0    $ 0    $ 22,000,000    $ 0    $ 22,000,000

TOTAL:

   $ 156,000,000    $ 0    $ 22,000,000    $ 96,000,000    $ 274,000,000